Exhibit 10.11

SHARE PURCHASE AND ASSIGNMENT AGREEMENT

between

1.

Vishay Semiconductor GmbH

 

Theresienstraße 2

 

74025 Heilbronn, Germany

- hereinafter referred to as “Seller” -

and

2.

WT Sechzigste Verwaltungs  GmbH

 

(in future: Siliconix Holding GmbH)

 

Wilhelm-Hauff-Str. 2-4

 

60325 Frankfurt am Main, Germany

 

(in future: Fraunhofer Str. 1

 

25524 Itzehoe, Germany)

- hereinafter referred to as “Purchaser” -

Seller and Purchaser are hereinafter jointly also referred to as “Parties” and
each as “Party”

Recitals

The Seller is the sole shareholder of Vishay Semiconductor Itzehoe GmbH, a
German company with limited liability, registered with the commercial register
at the Local Court of Itzehoe under registration number HR B 1547 (hereinafter
referred to as the “Company”). The stated share capital of the Company amounts
to EUR 5,113,000.00 (in words: Euro five million one hundred thirteen thousand)
and consists of one share (hereinafter referred to as the “Share”).

The Seller wishes to sell the Share in the Company to the Purchaser and the
Purchaser wishes to acquire such Share. Therefore, the Parties agree as follows:




§ 1

Sale and Assignment of Share

(1)

The Seller hereby sells and assigns the Share in the Company to the Purchaser
with effect as of December 31, 2004 24:00 hours / January 1, 2005 0:00 hours
(hereinafter referred to as the “Effective Time”) with all rights and
obligations including entitlements to dividends for time periods following the
Effective Time. For the avoidance of doubt, the Seller shall be entitled to
dividends declared for the present business year ending December 31, 2004.

 

 

(2)

The Purchaser acquires the Share and accepts the assignment of the Share as of
the Effective Time.

§ 2

Purchase Price and Purchase Price Adjustment

(1)

The base purchase price for the Share shall amount to EUR 5,990,551 (in words:
Euro five million nine hundred ninety thousand five hundred fifty one) and will
become immediately due and payable to the account of the Seller with

                                                            Bank:          Bayerische
HypoVereinsbank AG, Landshut
                                                             [Account Numbers
Omitted]

 

(hereinafter referred to as the “Base Purchase Price”).

 

 

(2)

The Board of Directors of Siliconix Incorporated, the ultimate parent company of
the Purchaser, has engaged American Appraisal to conduct an independent
appraisal of the value of the Company.  Such appraisal is presently conducted
and is expected to be delivered early in 2005 (hereinafter referred to as the
“Appraisal”).

 

 

(3)

Upon receipt of the Appraisal both Parties have the right to review with their
independent certified public accountants all work papers and supporting
documents used to prepare such Appraisal during the succeeding 30 (thirty) days
period.

 

 

 

(a)

Each Party shall notify the respective other Party in writing on or before the
last day of such period of any good faith objections to the Appraisal including
a reasonably specific description and a respective Euro amount of such
objection.

 

 

 

 

(b)

If neither Parties delivers such notification in due time, the Appraisal shall
be deemed to have been accepted by both Parties.





 

(c)

If either Purchaser or Seller object in good faith to the Appraisal, both
Parties and their auditors shall attempt to resolve in good faith any such
objections within 15 days following the expiration of the 30 days period.

 

 

 

 

(d)

If the Seller and the Purchaser together with their respective auditors are
unable to resolve the matter within such 15 days period, then Price Waterhouse
as arbitrator (Schiedsgutachter) shall make the decision on any remaining good
faith objections with final and binding effect on both Parties. Price Waterhouse
shall in accordance with Sec. 91 et al of the German Code of Civil Procedure
also decide which Party shall bear the costs of this arbitration including
without limitation Price Waterhouse’ fees. Both Parties shall cooperate with
Price Waterhouse. Price Waterhouse shall be instructed to reach its conclusion
regarding the dispute preferably in 30 days of its appointment. Any resolution
of Price Waterhouse shall be conclusive and binding on both Parties.

 

 

(4)

The Base Purchase Price shall be increased by an amount corresponding to the
value ascertained in the Appraisal or in the proceeding described in subsection
(3) above less the Base Purchase Price provided that such balance is a positive
amount (hereinafter referred to as the “Additional Purchase Price”). For the
avoidance of doubt, if the value ascertained in the Appraisal or in the
proceeding described in subsection (3) above is less than the Base Purchase
Price, the Base Purchase Price shall be the final purchase price without any
adjustment or reduction.

 

 

(5)

The Additional Purchase Price shall become due and payable to the account
designated in subsection (1) above no later than 2 (in words: two) weeks from
the day on which the Appraisal has become binding upon the Parties-

 

 

§ 3

Encumbrance of Share

The Share has been pledged by the Seller by notarial deed dated December 1, 2003
(roll of deeds of the notary public Dr. Harald Jung, officiating in the district
of the Appellate Court of Frankfurt am Main, number 146/2003) to a group of
banks lead by Comerica Bank as agent (hereinafter referred to as the “Share
Pledge”). Comerica Bank will issue in the form as attached as Annex 4 to this
Agreement a release for the Share Pledge.




§ 4

Representations and Warranties

(1)

By way of an independent guarantee within the meaning of Section 311 of the
German Civil Code the Seller hereby warrants to the Purchaser:

 

 

 

 

(a)

The Company has been validly created and is duly organized as a German company
with limited liability.

 

 

 

 

(b)

The Share has been validly created, is fully paid up and has not been repaid.

 

 

 

 

(c)

The Share is free from liens and encumbrances or any other rights of third
parties including silent partnerships except as disclosed in § 3 of this
Agreement.

 

 

 

(2)

Except as provided for herein above, the Seller does not give any other
warranties or make any further representations.

§ 5

Remedies

(1)

In case of a violation of any of the representations and warranties given in § 4
of this Agreement, the Seller shall put the Purchaser in the position it would
be in, if the representation would have been correct and the warranty would not
have been violated.

 

 

(2)

Sections 249 et al of the German Civil Code shall apply. Damages shall not
exceed the aggregate amount of the Base Purchase Price and the Additional
Purchase Price.

 

 

(3)

Any claims for damages shall become time barred 2 (in words: two) years after
the Effective Time.

§ 6

Covenants of Purchaser

(1)

Purchaser is aware that the Seller and the Company had entered into a profit and
loss transfer agreement dated July 9, 2002 with effect as of December 31, 2001
24:00 hours / January 1, 2002 0:00 hours and that such agreement was canceled
with effect as of the Effective Time by an agreement between the Seller and the
Company dated December 20, 2004. The Purchaser undertakes to support
implementation of such cancellation including by means of respective
shareholders’ resolutions for the Company for time periods after the Effective
Time to the extent legally possible and reasonably expectable.





(2)

The Purchaser will hold the Seller free of and harmless from any debts it may
incur in connection with such profit and loss transfer agreement for any time
periods after the Effective Time.

§ 7

Miscellaneous

(1)

This Agreement shall be governed by and construed in accordance with the laws of
Germany excluding international conventions and its provisions on conflict of
laws.

 

 

(2)

Place of venue for disputes arising out of or in connection with this Agreement
shall be with the competent courts of Itzehoe.

 

 

(3)

Notices to be given hereunder shall be given to the addresses of the Parties
stated above or such other address of which the respective Party has duly
notified the other Party.

 

 

(4)

This Agreement including this clause may only be amended or waived by written
instrument executed by both Parties hereto unless a stricter form is required.

 

 

(5)

All costs in connection with the execution of this Agreement including notarial
fees shall be borne by the Purchaser. Each Party shall bear the fees of its own
advisors.

 

 

(6)

Should any provision of this Agreement be or become invalid or unenforceable,
the validity or enforceability of the remaining provisions of this Agreement
shall not be affected thereby. The Parties shall replace such invalid or
unenforceable provision by a suitable and equitable, legally valid and
enforceable provision which comes as close as possible to the intent and purpose
of the invalid or unenforceable provision. The same shall apply if the Parties
have, by oversight, failed to address a certain matter in this Agreement
(Regelungslücke).





Vishay Semiconductor GmbH

 

 

Rainer Kropf

Managing Director

 

 

WT Sechzigste Verwaltungs  GmbH

          (in future: Siliconix Holding GmbH)

 

King Owyang

Managing Director